Citation Nr: 0904043	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for peptic ulcer 
disease, also claimed as gastritis and stomach disorder.

4.  Entitlement to an initial rating in excess of 30 percent 
for PTSD.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
February 1980, from August 1980 to August 1983, and from 
November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

In October 2005, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO.  In 
November 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  
Transcripts of both hearings are of record.  

The Board's decision on the issue of entitlement to a higher 
initial rating for PTSD is set forth below.  The issue of 
entitlement to service connection for hypertension, to 
include as secondary to PTSD, and entitlement to service 
connection for peptic ulcer disease, also claimed as 
gastritis and stomach disorder, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the Veteran when further action, on his part, is 
required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  On November 19, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal for service 
connection doe chronic fatigue syndrome is requested.

3.  Beginning June 13, 2003, the Veteran's PTSD was 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as irritability, anxiety, sleep impairment, 
nightmares, depression, isolation, anger, hyperstartle 
response, mild memory loss, and a Global Assessment of 
Functioning (GAF) score of 60.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on 
the issue of entitlement to service connection for chronic 
fatigue syndrome by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in July 2003, December 2004, and March 2006.  These 
letters notified the appellant of VA's responsibilities in 
obtaining information to assist the appellant in completing 
his claim, and identified the appellant's duties in obtaining 
information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in July 2008.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) 
also was added and notes that no duty to provide § 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2006 
correspondence. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, in the case of an 
increased initial rating claim, no duty to provide the notice 
described in 38 C.F.R. § 3.159(b)(1) of this section arises 
upon receipt of a Notice of Disagreement.  Therefore, 
regarding an initial increased rating for PTSD, the 
requirements outlined in Vazquez-Flores are not applicable.  
Instead, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to this matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with this claim would not cause any prejudice to 
the appellant.

Chronic Fatigue Syndrome

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn the appeal of entitlement to service connection 
for chronic fatigue syndrome and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

Post-Traumatic Stress Disorder

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased  
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 4.3 (2008). 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130 (2008)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  



	(CONTINUED ON NEXT PAGE)




Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations. 

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for peptic ulcer 
disease, also claimed as gastritis and stomach disorder.

4.  Entitlement to an initial rating in excess of 30 percent 
for PTSD.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
February 1980, from August 1980 to August 1983, and from 
November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

In October 2005, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO.  In 
November 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  
Transcripts of both hearings are of record.  

The Board's decision on the issue of entitlement to a higher 
initial rating for PTSD is set forth below.  The issue of 
entitlement to service connection for hypertension, to 
include as secondary to PTSD, and entitlement to service 
connection for peptic ulcer disease, also claimed as 
gastritis and stomach disorder, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the Veteran when further action, on his part, is 
required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  On November 19, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal for service 
connection doe chronic fatigue syndrome is requested.

3.  Beginning June 13, 2003, the Veteran's PTSD was 
manifested by no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as irritability, anxiety, sleep impairment, 
nightmares, depression, isolation, anger, hyperstartle 
response, mild memory loss, and a Global Assessment of 
Functioning (GAF) score of 60.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on 
the issue of entitlement to service connection for chronic 
fatigue syndrome by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in July 2003, December 2004, and March 2006.  These 
letters notified the appellant of VA's responsibilities in 
obtaining information to assist the appellant in completing 
his claim, and identified the appellant's duties in obtaining 
information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in July 2008.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) 
also was added and notes that no duty to provide § 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2006 
correspondence. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, in the case of an 
increased initial rating claim, no duty to provide the notice 
described in 38 C.F.R. § 3.159(b)(1) of this section arises 
upon receipt of a Notice of Disagreement.  Therefore, 
regarding an initial increased rating for PTSD, the 
requirements outlined in Vazquez-Flores are not applicable.  
Instead, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to this matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with this claim would not cause any prejudice to 
the appellant.

Chronic Fatigue Syndrome

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn the appeal of entitlement to service connection 
for chronic fatigue syndrome and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

Post-Traumatic Stress Disorder

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased  
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 4.3 (2008). 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130 (2008)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  



	(CONTINUED ON NEXT PAGE)




Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations. 

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful relationships.
60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
The nomenclature employed in the schedule is based upon the 
DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.  

PTSD

In the rating decision under appeal, the Veteran was granted 
service connection for PTSD and a 30 percent rating was 
assigned, effective June 13, 2003.  In September 2007, the 
Veteran was assigned a temporary 100 percent rating, 
effective April 2, 2007, because of his hospitalization 
treatment.  A 30 percent rating was then reinstated beginning 
August 1, 2007.  In the decision below, the discussion of the 
Veteran's entitlement to an initial rating in excess of 30 
percent for PTSD will exclude the period covered by the 
temporary 100 percent rating.

The Veteran underwent a VA examination in September 2003.  He 
complained of nightmares, waking up in night sweats, and 
feeling confused, anxious, nervous and paced around.  He was 
bothered by sharp and loud noises and denied any suicidal or 
homicidal thoughts or hallucinations.  He felt depressed, 
helpless and hopeless.  He worked as a hotel clerk at a VA 
hospital for the past 14 years.  On mental status 
examination, his mood was okay; he had a constricted affect; 
his speech was regular; his memory was fair; and judgment and 
insight were also listed as fair.  The VA examiner diagnosed 
moderate chronic PTSD and assigned a GAF score of 50.

The record reflects that from June 2003 to December 2003, the 
Veteran attended group therapy.  In describing his 
attendance, the commenter noted that the Veteran listened 
attentively to other members, and had active, appropriate 
interaction with other members.  A VA mental health clinic 
note of February 2005 noted a GAF score of 50.

During his October 2005 RO hearing, the Veteran testified 
that his rating should be increased because he could not seem 
to manage his affairs as he could before he went into the 
service, that he was depressed, took medication, had 
nightmares, and forgot a lot of things.  (See transcript at 
pp. 1-3).

The claims folder includes several legal documents attesting 
to the financial difficulties encountered by the Veteran.

It appears that, for a time, the Veteran discontinued VA 
mental health treatment.  He appears to have resumed it in 
February 2007, when he requested placement in a VA SARRTP 
(Substance Abuse Residential Rehabilitation Treatment 
Program) for treatment of PTSD and cannabis abuse.  In March 
2007, he was noted to have a GAF score of 49.   From April 
2007 to July 2007, the Veteran was hospitalized as a 
participant in the SARRTP program.  During the confinement, 
he underwent group therapy and classes.  In April 2007, his 
GAF score was 55.  A May 2007 treatment note indicated that 
the veteran was cooperative and participated in his program.

The Veteran underwent a VA examination in January 2008.  It 
was noted that the Veteran's current treatment consisted of 
an anti-depressant, but medical charts indicated that the 
Veteran had not refilled his medication since March 2007, due 
to difficulties paying for the medication.  The Veteran 
complained of mild to moderate depressed mood for the past 
two to three months and significant stress due to finances 
and an inability to pay bills.  He also complained of 
difficulty keeping up with the requirements of his job at the 
VA and said his marital relationship was strained.  He also 
reported passive suicidal ideation with no intent or plan, 
and a history of physical and verbal altercations with his 
wife five years ago which required police intervention.  The 
examiner noted that the Veteran was mildly impaired with 
regard to psychosocial functioning. 

On examination, the Veteran's mood was described as agitated 
and dysphoric.  He was oriented to person, time, and place.  
His thought process was unremarkable and rambling and his 
thought content was unremarkable.  Judgment and intelligence 
were described as average.  Sleep impairment, including 
nightmares every night, was noted.  One example of 
inappropriate behavior, a physical altercation with a co-
worker one year before, was noted.  The Veteran denied 
ritualistic behavior, panic attacks, or homicidal thoughts.  
Passive suicidal ideation was noted, without intent or plan.  
Impulse control was noted as fair and the Veteran was able to 
maintain personal hygiene.  His remote and immediate memory 
were normal, and his recent memory was mildly impaired.  
Irritability, angry outbursts, and hypervigilance were also 
noted.  His mild symptoms had reportedly worsened over time 
and the Veteran told the examiner that he was angrier and a 
different person.  It was noted that the Veteran was employed 
full-time at the VA and that he lived with his wife.  The 
couple had no children.  The examiner diagnosed mild PTSD and 
assigned a GAF score of 60. 

During his Board hearing in November 2008, the Veteran 
testified that his PTSD had worsened, including his 
nightmares; that he took medication for his anxiety and 
depression; that his home life had gone from good to worse; 
that he had no real friends; and that his car was recently 
repossessed.  He said that he sometimes had a good 
relationship with co-workers and had just begun PTSD classes 
for two hours once a week.  (See transcript at pp. 3-10).  

Based upon the evidence of record, the Board finds the 
Veteran's PTSD since service connection was granted on June 
13, 2003, and not including his period of hospitalization 
from April to July 2007, was manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: 
irritability, anxiety, sleep impairment, nightmares, 
depression, isolation, anger, hyperstartle response, and mild 
memory loss.  There is no probative evidence of an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.  While the January 2008 VA examination 
provides some evidence of passive suicidal ideation, this was 
noted to be without plan or intent.  Further, the most recent 
GAF score of 60 represents moderate symptoms.  The 
preponderance of the evidence for this time period supports a 
30 percent, rather than a 50 percent, rating.  Therefore, 
entitlement to an initial rating in excess of 30 percent for 
PTSD is not warranted.  The preponderance of the evidence is 
against the Veteran's claim for an increased initial rating 
for PTSD.

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the Veteran's PTSD, that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The Veteran's initial rating clearly reflects a 
period of occupational impairment with occasional decrease in 
work efficiency, and he was granted a higher rating during a 
period of hospitalization.  Neither the September 2003 nor 
the January 2008 VA examiner found that the Veteran was 
unable to work because of his PTSD.  In fact, the evidence 
shows that the Veteran has been an employee of a VA facility 
for many years.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim for a higher initial rating for 
PTSD.


ORDER

Entitlement to service connection for chronic fatigue 
syndrome is dismissed.

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.

REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008), and as interpreted by the Court, are 
applicable to this case.  As noted above, information 
concerning the VCAA was provided to the Veteran; however, the 
Veteran has never received VCAA notice of the information and 
evidence needed to substantiate a secondary service 
connection claim.  

During his Board hearing, the Veteran contended that his 
hypertension is related to the stress he feels due to his 
service-connected PTSD.  (See transcript at pp. 10-11, 17).  
A review of the claims file discloses that the RO never 
adjudicated entitlement to service connection for 
hypertension, to include as secondary to PTSD.  Therefore, 
this issue must be remanded for the AMC/RO's initial 
adjudication as a claim involving secondary service 
connection.  See 38 C.F.R. § 3.310.  On remand the Veteran 
must be sent VCAA notice of the information and evidence 
necessary to substantiate his claim for service connection 
for hypertension, to include as secondary to his service-
connected PTSD.

The Board also finds that an attempt should be made to obtain 
a complete copy of the Veteran's service treatment records.  
A review of the claim file discloses that there are no 
service treatment records available for the Veteran's second 
tour of active duty from August 1980 to August 1983.  Service 
personnel records indicate the Veteran served in Germany 
during this time period.  He also testified that he first 
developed symptoms associated with his gastritis and peptic 
ulcer while stationed in Germany in 1980 and that the 
military treated him with Maalox and Tagamet.  (See 
transcript of Board hearing, at p. 12).  Therefore, on remand 
the AMC/RO should contact the National Personnel Records 
Center (NPRC) and attempt to obtain copies of the Veteran's 
service treatment records pertinent to his second tour of 
active duty.

In Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 (1991), 
the Court held that the duty to assist may include "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  As regards 
the claim for service connection for hypertension, to include 
as secondary to PTSD, the Board finds that the AMC/RO should 
schedule the Veteran for a VA cardiovascular examination and 
medical opinion on whether his current hypertension, noted in 
VA outpatient medical records dated in July 2001 and November 
2001, is related to his service-connected PTSD.

As regards his claim for service connection for peptic ulcer 
disease, also claimed as gastritis and stomach disorder, 
evidence of stomach and gastritis complaints are seen in post 
service VA inpatient and outpatient medical records.  
Complaints of pain in the epigastrium or treatment for 
stomach pains or acute gastritis are found in records dated 
from February 1984 to June 2008.  A February 1985 upper 
gastrointestinal series showed a deformed duodenal bulb 
compatible with scarring as a result of a previous 
inflammatory process.  A September 2003 VA examination did 
not provide a nexus opinion on whether the Veteran's 
gastritis or peptic ulcer disease was related to service or 
aggravated during service.

On remand, the Board finds that the AMC/RO should schedule 
the Veteran for a VA gastrointestinal examination and medical 
opinion on whether his current peptic ulcer disease or 
gastritis disorder is related to service or was aggravated 
during service, as he was diagnosed with acute gastritis in 
service in May 1991.  

The AMC/RO also should obtain and associate with the claims 
file all outstanding medical records.  The claims file 
reflects that the Veteran has received treatment from VA 
facilities; however, as the claims file only includes records 
from the TuskegeeVA Medical Center ("VAMC") dated up to 
June 2008, and from the Tuscaloosa VAMC dated up to August 
2007, any additional records from VA facilities should be 
obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002 & Supp. 
2008) are fully complied with and 
satisfied, particularly proper notice of 
the information and evidence needed to 
substantiate a secondary service 
connection claim under 38 C.F.R. § 3.310 
(2008).

2.  The AMC/RO must ensure that is has 
complete copies of the Veteran's service 
treatment records for all three of his 
periods of active duty, especially for his 
second tour of duty from August 1980 to 
August 1983.  Unsuccessful efforts to 
obtain such records, from the National 
Personnel Records Center or from the 
service department, must be documented in 
the claims file.

3.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated him for his 
hypertension, gastritis and peptic ulcer 
disorders.  After the Veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
folder should be obtained and associated 
with the claims folder, including copies 
of VA medical records from the Tuskegee 
VAMC, dated from June 2008 to the present, 
and from the Tuscaloosa VAMC, dated from 
August 2007 to the present.  All attempts 
to procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

4.  After all available records are 
associated with the Veteran's claims file, 
or the time period for the Veteran's 
response has expired, the AMC/RO should 
arrange for the Veteran to undergo 
cardiovascular and gastrointestinal VA 
examinations, with appropriate physicians, 
to provide opinions on whether the 
Veteran's claimed disorders are related to 
service or a service-connected disability.  
All indicated tests and studies are to be 
performed.  Prior to the examinations, the 
claims folder and a copy of this remand 
must be made available to the physicians 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of each 
examiner.  The rationale for all opinions 
expressed must be clearly set forth by 
each examiner in his or her examination 
report.

a)  Following a review of the claims 
folder, and an evaluation of the Veteran, 
the examiner undertaking the 
cardiovascular examination should provide 
an opinion whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's current 
hypertension disability was caused or 
aggravated as a result of his service-
connected PTSD.  If there is evidence of 
aggravation, the examiner should, if 
possible, discuss to what extent the PTSD 
aggravates the hypertension disorder.

b) Following a review of the claims 
folder, and an evaluation of the Veteran, 
the examiner undertaking the 
gastrointestinal examination should 
provide an opinion whether it is at least 
as likely as not (50 percent probability 
or greater) that the Veteran's current 
peptic ulcer disease or any gastritis 
disorder was incurred in service or, if 
not incurred during service was aggravated 
during his last tour of active duty from 
November 1990 to June 1991.  If there is 
aggravation, the examiner should, if 
possible, discuss to what extent the 
Veteran's gastritis disorder or peptic 
ulcer disease was aggravated during 
service.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for any 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
the evidence on file.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


